Citation Nr: 1630154	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a total disability rating based upon individual unemployability  due to service-connected disabilities (TDIU) prior to June 1, 2015.
 
2.  Entitlement to a TDIU from June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2010 and February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The Veteran testified at an April 2016 Board videoconference hearing.  The hearing transcript is of record.  

Because the Veteran met the threshold criteria for a TDIU prior to June 1, 2015, but not from June 1, 2015 due to a rating reduction, the Board has bifurcated the claim and is remanding the appeal for a TDIU from June 1, 2015 for consideration under 38 C.F.R. § 4.16(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to a TDIU from June 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the rating period prior to June 1, 2015, the Veteran was not able to secure and follow substantially gainful or more than marginal employment due to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the rating period prior to June 1, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

During the rating period prior to June 1, 2015, the Veteran was service-connected for bilateral hearing loss, rated 50 percent disabling, and tinnitus, rated 10 percent disabling.  The Veteran was in receipt of a combined 60 percent rating for the rating period prior to June 1, 2015.  In this case, the Board finds that bilateral hearing loss and tinnitus result from a common etiology.  See 38 C.F.R. § 4.16(a) (disabilities resulting from a common etiology or a single accident will be considered as one disability).  Accordingly, the Board finds that for the entire rating period prior to June 1, 2015, the Veteran has met the threshold criteria for a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a).  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  The Board finds that for the entire rating period prior to June 1, 2015, the evidence is at least in equipoise on the question of whether the Veteran was capable of securing or following gainful or more than marginal employment due to his service-connected disabilities.  

With regard to the Veteran's educational and employment history, December 2009 and March 2010 Applications for Increased Compensation Based on Individual Unemployability shows that he had a four-year high school education and was last employed full time in April 2001 as a maintenance mechanic at a brick plant.  

The record shows that in addition to hearing loss and tinnitus, the Veteran has nonservice-connected disabilities, to include exudative macular degeneration, which affect his employability.  A May 2010 VA eye examination shows that the Veteran's eye condition was as likely as hearing loss to inhibit the Veteran's ability to work. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran was unemployable due to service-connected disabilities alone.  A May 2010 VA audiological examiner opined that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Employment would be feasible in a loosely supervised situation, requiring little interaction with the public.  The Veteran's hearing loss would preclude telephone usage.  A November 2012 VA examiner also opined that hearing loss alone should not be a barrier to a wide range of employment settings, but noted that the Veteran would not work well in very noisy environments, environments which required non-face-to-face communications equipment, or in jobs that required a great deal of attention to high pitched sounds.  

Conversely, a March 2011 private audiological opinion indicates that the Veteran was not able to secure and follow substantially gainful employment due to service-connected disabilities.  The March 2011 private audiologist stated that the Veteran had difficulty with speech understanding in one-to-one conversations and in background noise.  He was unable to effectively use the telephone or watch television due to speech discrimination problems.  In addition to hearing loss, the Veteran had severe macular degeneration, and was therefore, unable to use visual cues to assist him in his communication.  The private audiologist opined that the Veteran's hearing loss and tinnitus had essentially rendered him unemployable.  He reasoned that the Veteran needed to avoid working in any environment in which there was noise which may exacerbate his hearing loss.  Additionally, his limitations would prevent verbal communication, face-to-face as well as by telephone.  His condition would pose a significant safety risk in any job setting involving transportation/driving, or being around heavy or moving machinery.  She opined, therefore, that service-connected hearing loss would significantly impair the Veteran's employability in most job assignments, with or without adaptation.  

In addition to the conflicting evidence with regard to the Veteran's employability due to service-connected hearing loss and tinnitus, the Board finds that limitations in the type of work-environment which could accommodate him, given the Veteran's educational background and work experience, raises the question of whether necessary work-accommodations constitute work in a "sheltered workshop." See 38 C.F.R. § 4.16(a) (2016) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop).  In that regard, the Veteran and his representative highlighted concerns with regard to safety in a variety of work environments due to his hearing loss, noting that he formerly worked with maintenance and up-keep of heavy equipment.  

January 2013 and February 2013 VA opinions, obtained in relation to a VA examination of the ears, also indicate that the Veteran would only be able to work in a limited number of occupational settings.  The January 2013 VA examiner stated that, even with a hearing aid, the Veteran had just one, partially functional, ear.  He had difficulty understanding speech, particularly if there was background noise.  He was unable to perform jobs requiring precise hearing and speech discrimination.  He was also not able to work in an environment with more than a slight amount of background nose.  The VA examiner also noted that he Veteran had some mild balance issues associated with his service-connected disability.  

The March 2011 private audiological opinion indicates that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected hearing loss, and the 2013 VA opinions indicate that the Veteran would not be able to work in environments with more than a slight amount of background nose, and he is additionally limited in face-to-face and other communications.  Given the Veteran's level of education and previous work experience, the Board finds that these types of restrictions would significantly limit his employability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period prior to June 1, 2015, a TDIU is warranted.  



ORDER

For the entire rating period prior to June 1, 2015, a TDIU is granted.


REMAND

The record shows that based on a rating reduction, the Veteran was in receipt of a combined 50 percent rating for bilateral hearing loss and tinnitus for the period from June 1, 2015.  From June 1, 2015, the Veteran's combined rating does not meet the schedular percentage standards of section 4.16(a).   Thus, the claim for a total rating may be considered only under the provisions of section 4.16(b).

The Board finds that the evidence of record indicates that the Veteran was not able to secure and follow substantially gainful or more than marginal employment due to service-connected hearing loss and tinnitus.  Accordingly, the Board finds that referral of the case to the Chief Benefits Director of VA's Compensation Service for initial consideration of a TDIU, from June 1, 2015, under 38 C.F.R. § 4.16(b) is warranted.

Additionally, the record shows that the Veteran submitted a new claim for an increased rating for bilateral hearing loss in May 2015.  As the outcome of the increased rating claim could have a substantial effect on the merits of the claim for a TDIU, the Board finds that the claim for a TDIU from June 1, 2015 is inextricably intertwined with the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  For any part of the appeal period from June 1, 2015 where the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ should refer the case to the Chief Benefits Director of VA's Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16(b).
 
2.  Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU from June 1, 2015 based on the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


